Exhibit 10.62

LOGO [g13446g39s83.jpg]

CAREFUSION CORPORATION

RESTRICTED STOCK UNITS AGREEMENT FOR DIRECTORS

On [date of grant] (the “Grant Date”), CareFusion Corporation, a Delaware
corporation (the “Company”), has awarded to [Director name] (“Awardee”), [# of
Shares] Restricted Stock Units (the “Restricted Stock Units” or “Award”),
representing an unfunded unsecured promise of the Company to deliver shares of
common stock, par value $0.01 per share, of the Company (the “Shares”) to
Awardee as set forth herein. The Restricted Stock Units have been granted
pursuant to the CareFusion Corporation 2009 Long-Term Incentive Plan (the
“Plan”), and shall be subject to all provisions of the Plan, which are
incorporated herein by reference, and shall be subject to the following
provisions of this Restricted Stock Units Agreement (this “Agreement”).
Capitalized terms used in this Agreement which are not specifically defined will
have the meanings ascribed to such terms in the Plan.

1. Vesting. [INITIAL GRANT: The Restricted Stock Units shall vest on the first
anniversary of the Grant Date (the “Vesting Date”), subject to the provisions of
this Agreement, including those relating to the Awardee’s continued service on
the Company’s Board of Directors (the “Board”).] [ ANNUAL GRANT : The Restricted
Stock Units shall vest on the first anniversary of the Grant Date, except that
if the [year] Annual Meeting of Stockholders is prior to the first anniversary
of the Grant Date, then the Restricted Stock Units shall vest on the date of the
[year] Annual Meeting of Stockholders (in either event, the “Vesting Date”),
subject to the provisions of this Agreement, including those relating to the
Awardee’s continued service on the Company’s Board of Directors (the “Board”).]
Notwithstanding the foregoing, in the event of a Change of Control (but if such
Change of Control occurs within twelve months from the date of grant, only if
such Change of Control constitutes a change in control event as defined under
Section 409A(a)(2)(A)(v) of the Code) prior to Awardee’s ceasing to be a member
of the Board, the Restricted Stock Units shall vest in full.

2. Transferability. The Restricted Stock Units shall not be transferable.

3. Termination of Service on the Board. If the Awardee ceases to be a member of
the Board for any reason other than Awardee’s death prior to the vesting in full
of the Restricted Stock Units, any unvested portion of such Restricted Stock
Units shall be forfeited by Awardee. If the Awardee ceases to be a member of the
Board by reason of Awardee’s death, any unvested portion of such Restricted
Stock Units shall vest in full and not be forfeited.

4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include disclosing or using in any capacity other
than as necessary in the performance of duties as a Director of the Company any
confidential information, trade secrets or other business sensitive information
or material concerning the Company or its subsidiaries (collectively, the
“CareFusion Group”); violation of Company policies, including but not limited to
conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by Awardee; directly or indirectly
employing, contacting concerning employment, or participating in any way in the
recruitment for employment of (whether as an employee, officer, director, agent,
consultant or independent contractor), any person who was or is an employee,
representative, officer, or director of any entity



--------------------------------------------------------------------------------

in the CareFusion Group at any time within the twelve (12) months prior to the
termination of service on the Board; any action by Awardee and/or Awardee’s
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the CareFusion Group and
any of its customers, potential customers, vendors and/or suppliers that were
known to Awardee; and breaching any provision of any benefit or severance
agreement with a member of the CareFusion Group. As used in this Agreement,
“Competitor Triggering Conduct” shall include, either during Awardee’s service
as a Director or within one year following Awardee’s termination of service on
the Board, accepting employment with or serving as a consultant, advisor, or any
other capacity to an entity that is in competition with the business conducted
by any member of the CareFusion Group (a “Competitor”) including, but not
limited to, employment or another business relationship with any Competitor if
Awardee has been introduced to trade secrets, confidential information or
business sensitive information during Awardee’s service as a Director of the
Company and such information would aid the Competitor because the threat of
disclosure of such information is so great that, for purposes of this Agreement,
it must be assumed that such disclosure would occur. For purposes of this
Agreement, the nature and extent of Awardee’s activities, if any, disclosed to
and reviewed by the Nominating and Governance Committee of the Board (each, a
“Specified Committee”) prior to the date of Awardee’s termination of service on
the Board shall not, unless specified to the contrary by the Specified Committee
in a written notice given to Awardee, be deemed to be Competitor Triggering
Conduct. The Committee shall resolve in good faith any disputes concerning
whether particular conduct constitutes Triggering Conduct or Competitor
Triggering Conduct, and any such determination by the Committee shall be
conclusive and binding on all interested persons.

5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as a
Director of the Company and for three years following Awardee’s termination of
service on the Board regardless of the reason, Awardee agrees not to engage in
Triggering Conduct. If Awardee engages in Triggering Conduct during the time
period set forth in the preceding sentence or in Competitor Triggering Conduct
during the time period referenced in the definition of Competitor Triggering
Conduct set forth in Paragraph 5 above, then:

(a) any Restricted Stock Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to Paragraph 6 hereof shall immediately and automatically terminate, be
forfeited, and cease to exist; and

(b) Awardee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by the Awardee resulting from the settlement of all Restricted Stock
Units pursuant to Paragraph 6 hereof (measured as of the settlement date (i.e.,
the market value of the Restricted Stock Units on such settlement date)) that
have already been settled and that had vested at any time within three years
prior to the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If
Awardee engages only in Competitor Triggering Conduct, then the Look-Back Period
shall be shortened to exclude any period more than one year prior to Awardee’s
termination of service on the Board, but including any period

 

2



--------------------------------------------------------------------------------

between the time of Awardee’s termination of service on the Board and the time
Awardee engaged in Competitor Triggering Conduct. Awardee may be released from
Awardee’s obligations under this Paragraph 5 only if the Committee (or its duly
appointed designee) authorizes, in writing and in its sole discretion, such
release. Nothing in this Paragraph 5 constitutes a so-called “noncompete”
covenant. However, this Paragraph 5 does prohibit certain conduct while Awardee
is associated with the CareFusion Group and thereafter and does provide for the
forfeiture or repayment of the benefits granted by this Agreement under certain
circumstances, including but not limited to the Awardee’s acceptance of
employment with a Competitor. Awardee agrees to provide the Company with at
least ten (10) days written notice prior to directly or indirectly accepting
employment with or serving as a consultant, advisor, or in any other capacity to
a Competitor, and further agrees to inform any such new employer, before
accepting employment, of the terms of this Paragraph 5 and of the Awardee’s
continuing obligations contained herein. No provision of this Agreement shall
diminish, negate, or otherwise impact any separate noncompete or other agreement
to which Awardee may be a party, including but not limited to any certificate of
compliance or similar attestation/ certification signed by Awardee; provided,
however, that to the extent that any provisions contained in any other agreement
are inconsistent in any manner with the restrictions and covenants of Awardee
contained in this Agreement, the provisions of this Agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Awardee acknowledges and agrees that the restrictions contained in this
Paragraph 5 are being made for the benefit of the Company in consideration of
Awardee’s receipt of the Restricted Stock Units, in consideration of exposing
Awardee to the Company’s business operations and confidential information, and
for other good and valuable consideration, the adequacy of which consideration
is hereby expressly confirmed. Awardee further acknowledges that the receipt of
the Restricted Stock Units and execution of this Agreement are voluntary actions
on the part of Awardee, and that the Company is unwilling to provide the
Restricted Stock Units to Awardee without including the restrictions and
covenants of Awardee contained in this Agreement. Further, the parties agree and
acknowledge that the provisions contained in this Paragraph 5 are ancillary to
or part of an otherwise enforceable agreement at the time the agreement is made.

6. Payment. (a) Subject to the provisions of Paragraphs 4 and 5 of this
Agreement and Paragraphs (b) and (c) below, and unless Awardee makes an
effective election to defer receipt of the Shares represented by the Restricted
Stock Units, on the date of vesting of any Restricted Stock Unit, Awardee shall
be entitled to receive from the Company (without any payment on behalf of
Awardee, other than those required for tax withholding purposes) the Shares
represented by such Restricted Stock Unit. Elections to defer receipt of the
Shares beyond the date of settlement provided herein may be permitted in the
discretion of the Committee pursuant to procedures established by the Company in
compliance with the requirements of Section 409A of the Code.

(b) Death. Notwithstanding anything herein to the contrary, in the event that
the Restricted Stock Units vest prior to the Vesting Date(s) set forth in
Paragraph 1 as a result of the death of Awardee, then Awardee’s estate shall be
entitled to receive the corresponding Shares from the Company on the date of
such vesting.

 

3



--------------------------------------------------------------------------------

(c) Change of Control. Notwithstanding anything herein to the contrary, in the
event that the Restricted Stock Units vest prior to the Vesting Date(s) set
forth in Paragraph 1 as a result of a Change of Control, then Awardee shall be
entitled to receive the corresponding Shares from the Company on the date of
such vesting; provided, however, if the Change of Control occurs under
circumstances that would not qualify as a permissible date of distribution under
Section 409A(a)(2)(A) of the Code, and the regulations thereunder, then Awardee
shall be entitled to receive the corresponding Shares from the Company on the
Vesting Date(s) that would have otherwise applied pursuant to Paragraph 1.

7. Dividend Equivalents. Awardee shall not be entitled to receive any cash
dividends on the Restricted Stock Units. However, to the extent the Company
determines to pay a cash dividend to holders of the Common Stock, an Awardee
shall, with respect to each Restricted Stock Unit, be entitled to receive a cash
payment from the Company on each cash dividend payment date with respect to the
Shares with a record date between the Grant Date and the settlement of such unit
pursuant to Paragraph 6 hereof, such cash payment to be in an amount equal to
the dividend that would have been paid on the Common Stock represented by such
unit. Cash payments on each cash dividend payment date with respect to the
Shares with a record date prior to the Vesting Date shall be accrued until the
Vesting Date and paid thereon (subject to the same vesting requirements as the
underlying Restricted Stock Units award). Elections to defer receipt of the cash
payments in lieu of cash dividends beyond the date of settlement provided herein
may be permitted in the discretion of the Committee pursuant to procedures
established by the Company in compliance with the requirements of Section 409A
of the Code.

8. Right of Set-Off. By accepting these Restricted Stock Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee that are
not treated as “non-qualified deferred compensation” under Section 409A of the
Code by any member of the CareFusion Group from time to time (including, but not
limited to, amounts owed to Awardee as Director annual retainer fees, meeting
fees or other fringe benefits) to the extent of the amounts owed to the
CareFusion Group by Awardee under this Agreement.

9. No Stockholder Rights. Awardee shall have no rights of a stockholder with
respect to the Restricted Stock Units, including, without limitation, any right
to vote the Shares represented by the Restricted Stock Units.

10. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to principles of conflicts of law, except to the extent superseded by the laws
of the United States of America. The parties agree and acknowledge that the laws
of the State of Delaware bear a substantial relationship to the parties and/or
this Agreement and that the Restricted Stock Units and benefits granted herein
would not be granted without the governance of the Agreement by the laws of the
State of Delaware. In addition, all legal actions or proceedings relating to
this Agreement shall be brought exclusively in state or federal courts located
in the State of Delaware, and the parties executing this Agreement hereby
consent to the personal jurisdiction of such courts. Awardee acknowledges that
the covenants contained in Paragraphs 4 and 5 of this Agreement are reasonable
in nature, are fundamental for the protection of the Company’s legitimate
business and proprietary interests, and do not adversely affect the Awardee’s
ability to earn a living in any capacity that

 

4



--------------------------------------------------------------------------------

does not violate such covenants. The parties further agree that, in the event of
any violation by Awardee of any such covenants, the Company will suffer
immediate and irreparable injury for which there is no adequate remedy at law.
In the event of any violation or attempted violations of the restrictions and
covenants of Awardee contained in this Agreement, the Company shall be entitled
to specific performance and injunctive relief or other equitable relief,
including the issuance ex parte of a temporary restraining order, without any
showing of irreparable harm or damage, such irreparable harm being acknowledged
and admitted by Awardee, and Awardee hereby waives any requirement for the
securing or posting of any bond in connection with such remedy, without
prejudice to the rights and remedies afforded the Company hereunder or by law.
In the event that it becomes necessary for the Company to institute legal
proceedings under this Agreement, Awardee shall be responsible to the Company
for all costs and reasonable legal fees incurred by the Company with regard to
such proceedings. Any provision of this Agreement which is determined by a court
of competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such provision, without invalidating or
rendering unenforceable the remaining provisions of this Agreement.

11. Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “designee”). In fulfilling its responsibilities
hereunder, the Committee or its designee may rely upon documents, written
statements of the parties, or such other material as the Committee or its
designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its designee and that any decision of the
Committee or its designee relating to this Agreement, including without
limitation whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.

12. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Unit grant under and participation in the Plan or future
Restricted Stock Units that may be granted under the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of Restricted Stock Unit grants and the execution of
Restricted Stock Unit agreements through electronic signature.

13. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company shall
be in writing and shall be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and shall be effective upon delivery to the
Company at the address set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: General Counsel

Facsimile: 858-617-2300

 

5



--------------------------------------------------------------------------------

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and shall be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and shall be
effective upon delivery to the Awardee.

 

CAREFUSION CORPORATION By:  

 

Its:  

 

 

6



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; (b) voluntarily and knowingly accepts this Agreement and the
Restricted Stock Units granted to him or her under this Agreement subject to all
provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Triggering Conduct/Competitor Triggering Conduct” and
“Special Forfeiture/Repayment Rules” set forth in Paragraphs 4 and 5 above;
(c) acknowledges previously accepting, and voluntarily and knowingly accepts,
the terms of the equity awards of the Company and/or Cardinal Health, Inc. that
Awardee received in connection with the spin-off of the Company from Cardinal
Health, Inc., subject to all the provisions of the applicable equity incentive
plan(s) under which the award(s) was granted; and (d) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Awardee further acknowledges receiving a
copy of the Company’s most recent annual report to stockholders and other
communications routinely distributed to the Company’s stockholders and a copy of
the Plan Prospectus dated [date of Plan Prospectus] pertaining to the Plan.

 

 

Awardee’s Signature

 

Date

 

7